Exhibit 99.2 INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) (Stated in thousands of Canadian dollars) June 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable Inventory Assets held for sale (Note 12) – Total current assets Non-current assets: Income tax receivable Property, plant and equipment Intangibles Goodwill Total non-current assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Income tax payable Total current liabilities Non-current liabilities: Share based compensation (Note 7) Provisions and other Long-term debt (Note 3) Deferred income taxes Total non-current liabilities Shareholders’ equity: Shareholders’ capital (Note 5) Contributed surplus Retained earnings Accumulated other comprehensive loss (Note 6) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to interim consolidated financial statements. 1 INTERIM CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (UNAUDITED) Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars, except per shareamounts) Revenue $ Expenses: Operating General and administrative Earnings before income taxes, finance charges, foreign exchange and depreciation and amortization 129,695 88,248 366,969 303,429 Depreciation and amortization (Note 2(c)) Operating earnings Foreign exchange ) Finance charges (Note 8) Earnings (loss) before income taxes ) ) Income taxes: (Note 4) Current Deferred ) ) ) Net earnings (loss) $ ) $ $ $ Net earnings (loss) per share: (Note 9) Basic $ ) $ $ $ Diluted $ ) $ $ $ See accompanying notes to interim consolidated financial statements. INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars) Net earnings (loss) $ ) $ $ $ Unrealized gain (loss) on translation of assets and liabilities of operations denominated in foreign currency ) Foreign exchange gain (loss) on net investment hedge with U.S. denominated debt, net of tax ) ) ) Comprehensive income (loss) $ ) $ $ $ See accompanying notes to interim consolidated financial statements. 2 INTERIM CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars) Cash provided by (used in): Operations: Net earnings (loss) $ ) $ $ $ Adjustments for: Long-term compensation plans Depreciation and amortization Foreign exchange ) ) ) Finance charges Income taxes ) Other ) ) Income taxes paid ) Income taxes recovered Interest paid ) Interest received Funds provided by operations Changes in non-cash working capital balances Investments: Purchase of property, plant and equipment ) Proceeds on sale of property, plant and equipment Changes in non-cash working capital balances ) Financing: Increase in long-term debt – – Repayment of long-term debt ) – ) – Debt issue costs ) – ) – Dividends paid ) Issuance of common shares on the exercise of options ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Increase (decrease)in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See accompanying notes to interim consolidated financial statements. 3 INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Stated in thousands of Canadian dollars) Shareholders’ capital Contributed surplus Accumulated other comprehensive loss (Note 6) Retained earnings Total equity Balance at January 1, 2014 $ $ $ ) $ $ Net earnings for the period – – – Other comprehensive income for the period – – – Dividends – – – ) ) Share options exercised (Note 5) ) – – Share based compensation expense (Note 7) – – – Balance at June 30, 2014 $ $ $ ) $ $ (Stated in thousands of Canadian dollars) Shareholders’ capital Contributed surplus Accumulated other comprehensive loss Retained earnings (deficit) Total equity Balance at January 1, 2013 $ $ $ ) $ ) $ Net earnings for the period – – – Other comprehensive income for the period – – – Dividends – – – ) ) Issued on redemption of non-management director DSUs 634 ) 36 Share options exercised ) – – Share based compensation expense (Note 7) – – – Balance at June 30, 2013 $ $ $ ) $ $ See accompanying notes to interim consolidated financial statements. 4 NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Tabular amounts are stated in thousands of Canadian dollars except share numbers and per share amounts) NOTE 1. DESCRIPTION OF BUSINESS Precision Drilling Corporation (“Precision” or the “Corporation”) is incorporated under the laws of the Province of Alberta, Canada and is a provider of contract drilling and completion and production services primarily to oil and natural gas exploration and production companies in Canada, the United States and certain international locations. The address of the registered office is Suite 800, 525 - 8th Avenue S.W., Calgary, Alberta, Canada, T2P 1G1. NOTE 2. BASIS OF PRESENTATION (a) Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with International Accounting Standard 34, Interim Financial Reporting using accounting policies consistent with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board and interpretations of the International Financial Reporting Interpretations Committee.The condensed consolidated interim financial statements do not include all of the information required for full annual financial statements and should be read in conjunction with the consolidated financial statements of the Corporation as at and for the year ended December 31, 2013. These condensed consolidated interim financial statements were prepared using accounting policies and methods of their application consistent with those used in the preparation of the Corporation’s consolidated audited annual financial statements for the year ended December 31, 2013 except for the adoption of the followingnew accounting standard. On January 1, 2014 Precision adopted IFRIC 21, Levies. The adoption of this standard had no material impact on the amounts recorded in these financial statements. These condensed consolidated interim financial statements were approved by the Board of Directors on July 23, 2014. (b) Seasonality Precision has operations that are carried on in Canada which represent approximately 50% (2013 - 45%) of consolidated total assets as at June 30, 2014 and 46% (2013 - 50%) of consolidated revenue for the six months ended June 30, 2014. The ability to move heavy equipment in Canadian oil and natural gas fields is dependent on weather conditions. As warm weather returns in the spring, the winter's frost comes out of the ground rendering many secondary roads incapable of supporting the weight of heavy equipment until they have thoroughly dried out. The duration of this “spring break-up” has a direct impact on Precision’s activity levels. In addition, many exploration and production areas in northern Canada are accessible only in winter months when the ground is frozen hard enough to support equipment. The timing of freeze up and spring break-up affects the ability to move equipment in and out of these areas. As a result, late March through May is traditionally Precision’s slowest time in this region. 5 (c) Change in Accounting Estimate Effective January 1, 2014, the Company changed the method for depreciating its drilling and service rig equipment from unit-of-production to straight-line. Precision believes that due to technological developments within the industry, straight-line depreciation better reflects the allocation of the cost of the assets over their expected lives. A summary of the new depreciation method for drilling and service rig equipment is as follows: Expected life Salvage value Basis of depreciation Drilling rig equipment: – Power & Tubulars 5 years – straight-line – Dynamic 10 years – straight-line – Structural 20 years 10% straight-line Service rig equipment 20 years 10% straight-line For the six months ended June 30, 2014 the change in depreciation method resulted in $25.3 million of additional depreciation over what would have been expensed had the previous method been continued. The estimated additional depreciation expense for the year ending December 31, 2014 from this change is approximately $45 million. NOTE 3. LONG-TERM DEBT June 30, December 31, Secured revolving credit facility $ – $ Unsecured senior notes: 6.625% senior notes due 2020 (US$650 million) 6.5% senior notes due 2021 (US$400 million) 5.25% senior notes due 2024 (US$400 million) – 6.5% senior notes due 2019 Less net unamortized debt issue costs ) ) $ $ During June 2014, Precision issued US$400.0 million aggregate principal amount of 5.25% senior unsecured notes due 2024 (“5.25% Senior Notes due 2024”). These notes bear interest at a fixed rate of 5.25% per annum, and mature on November 15, 2024. Interest is payable semi-annually on May 15 and November 15 of each year, commencing on November 15, 2014. The 5.25% Senior Notes due 2024 are unsecured, ranking equally with existing and future senior unsecured indebtedness, and have been guaranteed by current and future U.S. and Canadian subsidiaries that guaranteed the revolving credit facility. These notes contain certain covenants that limit Precision’s ability and the ability of certain subsidiaries to incur additional indebtedness and issue preferred stock; create liens; make restricted payments; create or permit to exist restrictions on the ability of Precision or certain subsidiaries to make certain payments and distributions; engage in amalgamations, mergers or consolidations; make certain dispositions and transfers of assets; and engage in transactions with affiliates. If the notes receive an investment grade rating by Standard & Poor’s or Moody’s Investors Service and Precisionand its subsidiaries are not in default under the indenture governing the notes, then Precision will not be required to comply with particular covenants contained in the indenture. Prior to May 15, 2017, Precision may redeem up to 35% of the 5.25% Senior Notes due 2024 with the net proceeds of certain equity offerings at a redemption price equal to 105.25% of the principal amount plus accrued interest. Prior to May 15, 2019, Precision may redeem these notes in whole or in part at 100.0% of their principal amount, plus accrued interest and the greater of 1.0% of the principal amount of the note to be redeemed and the excess, if any, of the present value of the May 15, 2019 redemption price plus required interest payments through May 15, 2019 (calculated using the United States Treasury rate plus 50 basis points) over the principal amount of the note. As well, Precision may redeem these notes in whole or in part at any time on or after May 15, 2019 and before May 15, 2022, at redemption prices ranging between 102.625% and 100.875% of their principal amount plus accrued interest. Any time on or after May 15, 2022 these notes can be redeemed for their principal amount plus accrued interest. Upon specified change of control events, each holder of a note will have the right to sell to Precision all or a portion of its notes at a purchase price in cash equal to 101% of the principal amount, plus accrued interest to the date of purchase. 6 In addition, Precision entered into an amendment to the credit agreement governing its secured revolving credit facility (the “Credit Agreement Amendment”). The Credit Agreement Amendment, among other things, will (i) voluntarily reduce the size of the revolving credit facility from US$850.0 million to US$650.0 million, (ii) extend the maturity from November 17, 2018 to June 3, 2019 and (iii) increase the maximum consolidated senior debt to EBITDA ratio from 3.0:1.0 to 3.5:1.0 for the first three fiscal quarters following a material acquisition that involves total consideration of more than 5% of Precision’s consolidated net tangible assets. Long-term debt obligations at June 30, 2014 will mature as follows: $ Thereafter $ NOTE 4. INCOME TAXES The provision for income taxes differs from that which would be expected by applying statutory Canadian income tax rates.A reconciliation of the difference is as follows: Three months ended June 30, Six months ended June 30, Earnings (loss) before income taxes $ ) $ ) $ $ Federal and provincial statutory rates 25
